

116 HRES 676 IH: Expressing the sense of the House of Representatives that the United States should formally withdraw from the Paris Agreement.
U.S. House of Representatives
2019-11-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 676IN THE HOUSE OF REPRESENTATIVESNovember 1, 2019Mr. Arrington (for himself, Mr. Gosar, Mr. Meadows, Mr. Mullin, Mr. Palmer, Mr. Estes, Mr. Banks, Mr. Weber of Texas, Ms. Cheney, Mr. McKinley, Mr. Comer, Mr. Roy, and Mr. Bishop of Utah) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONExpressing the sense of the House of Representatives that the United States should formally
			 withdraw from the Paris Agreement.
	
 Whereas, on June 1, 2017, President Trump announced that the United States would cease all implementation of the Paris Agreement;
 Whereas, on August 4, 2017, the Department of State notified the United Nations Secretary General that the United States would provide formal notification of withdrawal as soon as it is eligible to do so;
 Whereas the agreement entered into force on November 4, 2016; Whereas according to article 28 of the Paris Agreement, the period of eligibility for the United States to begin the formal withdrawal process begins November 4, 2019, three years from the date on which the agreement has entered into force;
 Whereas withdrawal may take effect one year later, on or after November 4, 2020, and in the meantime, the United States will remain a Party to the Paris Agreement, unless, following customary international law, the other Parties agree to allow an earlier exit;
 Whereas President Obama unilaterally accepted the Paris Agreement in August 2016 under the United Nations Framework Convention on Climate Change, rather than ratifying it as a treaty with the advice and consent of the Senate, a requirement stated in article II, section 2 of the Constitution;
 Whereas in addition to entering into the Agreement without congressional approval, burdensome regulatory measures have put the United States at a competitive disadvantage, costing American jobs and increasing energy costs for consumers and taxpayers;
 Whereas according to one report, implementing policies to comply with the Paris Agreement would have increased electricity costs for a family of 4 between 13 and 20 percent annually;
 Whereas a cost-benefit analysis was not conducted at the time of commitments, and subsequent reports have found that meeting the commitments agreed to could cost the United States GDP $250,000,000,000 and 2,700,000 jobs by 2025;
 Whereas all 28 European Union countries are falling short of their commitments under the Paris Agreement, and meanwhile, the world’s worst emitters, China, Russia, and India, are exempted from its requirements;
 Whereas according to the International Energy Agency, the United States has seen the largest absolute decline in emissions among all countries since 2000;
 Whereas a recent study showed that the Paris Agreement will not have any meaningful impact on climate change, reducing global average temperatures by just 0.086° F in 2100;
 Whereas the United States is pioneering environmental protection without international interference, is a world leader at reducing pollutants known to cause immediate harm to humans, and is ranked number one in the world for clean water, according to the World Health Organization’s airborne particulate matter standards and the Environmental Protection Agency; and
 Whereas instead of binding the United States to international agreements that put Americans at a national security and economic disadvantage to our competitors abroad, we should be focused on continuing to reduce emissions, developing and exporting clean energy technologies, and making our communities more resilient, all while ensuring affordable, reliable energy prices and prioritizing the consumer, American security, and prosperity: Now, therefore, be it
	
 That the United States should formally submit its notification to withdraw from the Paris Agreement.
		